        Case 6:14-cr-10137-JTM Document 65 Filed 01/06/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 14-10137-JTM

JONEARL SMITH,
            Defendant.




                            MEMORANDUM AND ORDER


      By its Order of July 20, 2020 (Dkt. 57), the court denied defendant Jonearl Smith’s

28 U.S.C. § 2255 Motion to Vacate his conviction for brandishing a firearm in

furtherance of a drug trafficking crime. Previously, on June 18, 2020, the court had

denied Smith’s motion for an immediate release from custody, determining that he was

unlikely to succeed on his § 2255 motion. The matter is now before the court on Smith’s

January 4, 2021 motion for reconsideration of the earlier order denying his request for

an appeal bond and for immediate release from prison.

      However, Smith filed a timely appeal from the rejection of his motion to vacate

on August 13, 2020, and the court is therefore without jurisdiction to hear his present

motion to reconsider his release, which is directly tied to the merits of the motion to

vacate. Moreover, the motion to reconsider the provisional release, filed more than six

months after denial of his motion for an appeal bond, is untimely. See D. Kan. R. 7.3
         Case 6:14-cr-10137-JTM Document 65 Filed 01/06/21 Page 2 of 2




(motions to reconsider non-dispositive order must be filed within 14 days). This

untimeliness precludes issuing any “indicative ruling” under Fed.R.Crim.Pr. 37. See

United States v. Amado, 841 F.3d 867, 871 (10th Cir. 2016) (“Before a district court may

exercise jurisdiction under Fed. R. Crim. P. 37—and effectively sidestep the rule that a

notice of appeal divests it of jurisdiction as to matters pending on appeal—the motion

for relief must be timely.”).

       IT IS ACCORDINGLY ORDERED this day of January, 2021, that defendant’s

Motion to Reconsider (Dkt. 64) is hereby dismissed for lack of jurisdiction.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
